Title: From George Washington to Major General Du Coudray, 30 June 1777
From: Washington, George
To: Du Coudray, Philippe-Charles-Jean-Baptiste Tronson



Sir
Head Quarters Camp at Middle Brook June 30h 1777.

I had the pleasure of Your favour of the 28th Instant by Mr Rogers.
 The order you mention from the Commanding Officer in the Northern department was without my knowledge or concurrence, and I have desired that it may not be complied with.
I have given directions some time since for the disposal of the Artillery that came in the Amphitrite. The whole of it is come on to Springfield. The heavy pieces will remain there to be cast over upon a lighter construction; as this will not only serve to render them more manageable; but will also increase the number, which is a desireable circumstance. Those of the Swedish make are to proceed to Litchfield; and are to come on from thence as fast as they can be furnished with ammunition, waggons and a proper proportion of men. It would not be

adviseable to hasten them forward, sooner than they can be properly supplied with these; as without them, they would incumber us rather than be of any benefit. The French Gentlemen are to accompany them to camp.
As every necessary step has been already taken, it would answer no end to send on Capt: Toussard. He will therefore return to you.
I shall write immediately for the two Gentlemen, Engineers, you are desirous of having with you, requesting them to repair to you at Philadelphia, with all the expedition they can. With due respect I am Sir Your most obedient servant.
